Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Kauffman on 08/09/2022.

The application has been amended as follows: 

In claim 1 line 20 after “satisfy” delete – [[
    PNG
    media_image1.png
    14
    95
    media_image1.png
    Greyscale
]] – and insert – [            
                50
                ≤
                V
                ≤
                200
            
        ] –
In claim 4 line 4 after “satisfy” delete – [[
    PNG
    media_image2.png
    17
    112
    media_image2.png
    Greyscale
]] – and insert – [            
                1.5
                ≤
                
                    
                        
                            
                                A
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                A
                            
                            
                                2
                            
                        
                    
                
                ≤
                3.0
            
        ] –

Key: [[text]] = deleted text; [text] = inserted text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762